United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-292
Issued: September 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2008 appellant filed a timely appeal from an October 24, 2008 decision
of a hearing representative of the Office of Workers’ Compensation Programs, finding that she
received an overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the overpayment of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment from July 7 to August 30, 2008 in the amount of $3,912.06; and (2) whether the
Office properly determined that appellant was at fault in the creation of the overpayment; thus
precluding waiver of recovery.
FACTUAL HISTORY
On October 20, 2007 appellant, then a 37-year-old immigration enforcement agent,
injured her left knee while running an obstacle course in the performance of duty. The Office

accepted her claim for a tear of the medial meniscus of the left knee and she received
compensation benefits. Appellant subsequently stopped work and was paid wage-loss
compensation beginning April 28, 2008. She was placed on the periodic compensation rolls as
of June 8, 2008.
In a letter dated June 10, 2008, the Office advised appellant that compensation benefits
for total disability were only payable while she could not perform work because of her injury.
Appellant was advised to inform the Office if she returned to work and to return any payment to
the Office to minimize the possibility of an overpayment. She was also advised of the penalties
for accepting compensation payments to which she was not entitled.
In a June 30, 2008 report, Dr. Robert H. Fain, a Board-certified orthopedic surgeon,
advised that appellant could return to light duty. He provided restrictions which included that
she could return to desk work. Dr. Fain advised that appellant could not walk long distances,
jump, run, climb or lift over 45 pounds.
In a July 11, 2008 report, an Office field nurse assigned to appellant’s claim indicated
that she returned to work on July 7, 2008. A subsequent review by the Office confirmed that
appellant had returned to full-time light duty on July 7, 2008. The Office determined that she
received an overpayment from July 7 to August 30, 2008 in the amount of $3,912.06.
A computer printout of the Office’s compensation payment history shows that appellant
received compensation in the amount of $3,912.06 covering the period July 7 to
August 30, 2008. The Office explained that, for a 28-day periodic roll cycle, she was entitled to
receive $1,991.59, or $71.13 per day. It also determined that appellant was overpaid
compensation for the 55-day period from July 7 to August 30, 2008. The Office multiplied the
daily rate of $71.13 by 55 days and determined that she received an overpayment in the amount
of $3,912.06.
On September 24, 2008 the Office notified appellant of its preliminary determination that
she received an overpayment of compensation in the amount of $3,912.06 because she returned
to full-time duty on July 7, 2008 but received wage-loss compensation for temporary total
disability from July 7 to August 30, 2008. It found that she was at fault in creating the
overpayment because she was paid her salary by the employing establishment and received
compensation from the Office after she returned to work such that she knew or should have
known that she was not entitled to further compensation. The Office advised appellant that she
had 30 days in which to submit evidence or argument if she disagreed with the preliminary
determination. Appellant did not respond to the Office’s preliminary determination.
By decision dated October 24, 2008, the Office finalized the overpayment of
compensation in the amount of $3,912.06. It found that appellant returned to full-time duty on
July 7, 2008; however, compensation payments for total disability continued through
August 30, 2008. The Office found that she accepted payments she knew or should have known
to be incorrect because she received compensation payments for wage loss despite having
returned to full-time duty at full salary. As appellant was at fault in the creation of the
overpayment, she was not entitled to waiver of the recovery. She was advised to either forward a

2

check for the entire amount of the overpayment or to contact the Office to make arrangements
for repayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.1 The Office regulations, at 20 C.F.R.
§ 10.500(a), provide that benefits are available only while the effects of a work-related condition
continue. Compensation for wage loss due to disability is available only for any periods during
which an employee’s work-related medical condition prevents him or her from earning the
wages earned before the work-related injury.2 A claimant is not entitled to receive temporary
total disability and actual earnings for the same period. Office procedures provide that an
overpayment in compensation is created when a claimant returns to work but continues to
receive wage-loss compensation.3
ANALYSIS -- ISSUE 1
The record establishes that appellant returned to full-time duty on July 7, 2008.
However, she received compensation for temporary total disability from July 7 to
August 30, 2008. As appellant returned to work and had no entitlement to compensation for this
period, the receipt of compensation for this time frame, caused an overpayment of compensation
to appellant. The Board will affirm the Office’s October 24, 2008 decision on the issue of fact of
overpayment.
In calculating the overpayment, the Office determined that appellant received total
compensation in the amount of $3,912.06 from July 7 to August 30, 2008. It explained that she
received $1,991.59 for each 28-day period which represented $71.13 in compensation per day.
The Office multiplied this amount, $71.13, by the 55 days for the above-noted period, to total
$3,912.06. The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $3,912.06 for the period July 7 to
August 30, 2008, when she returned to full-time work on July 7, 2008.
Appellant has not submitted any evidence showing that she did not receive an
overpayment of compensation or contesting the existence and amount of the overpayment. As
noted above, any compensation paid for total wage loss subsequent to the date of return to work
should be declared an overpayment.4 The Board will affirm the October 24, 2008 decision on
the amount of the overpayment.
1

5 U.S.C. § 8116(a).

2

20 C.F.R. § 10.500(a).

3

L.S., 59 ECAB ___ (Docket No. 07-1961, issued February 14, 2008); Federal (FECA) Procedure Manual,
Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
4

Id.

3

LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to, or the amount of, benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).5
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.6
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that she accepted a payment which she knew or should have known to
be incorrect. In order for the Office to establish that appellant was at fault in creating the
overpayment, it must show that, at the time she accepted the compensation checks in question,
she knew or should have known that the payment was incorrect.7
The Board finds that, at the time appellant received the compensation in question, she
knew or should have known that the payments were incorrect. The record reflects that she
returned to work on July 7, 2008. On June 10, 2008 the Office had informed appellant that she
must return checks received after she returned to work in order to avoid an overpayment of
compensation. Appellant was advised by the Office of the penalty provision for accepting
compensation to which she was not entitled. She was notified of the period covered by each
compensation check and should have been reasonably aware that she could not receive wage-loss
compensation for a period after she had returned to work. On appeal, she acknowledged receipt
of the two checks. Appellant noted that she inadvertently spent one check and hid the other one
so well she could not find it. The Board finds that she knew or should have known that she was
not entitled to receive compensation in the amount of $3,912.06 from July 7 to August 30, 2008

5

20 C.F.R. § 10.433(a).

6

Id. at § 10.433(b).

7

Id. at § 10.430(a) provides that the Office includes on each periodic check a clear indication of the period for
which payment is being made. A form is sent to the recipient with each supplemental check which states the period
for which payment is being made. 20 C.F.R. § 10.430(b) notes that, by these means, the Office puts the recipient on
notice that a payment was made and the amount of the payment. See J.R., 60 ECAB __ (Docket No. 08-1107,
issued June 15, 2009).

4

concurrently with her full salary. As she is at fault in the matter of the overpayment, it cannot be
waived.8
On appeal, appellant contends that she thought the compensation payments in question
were for an earlier period. However, as noted, each compensation check is accompanied by an
indication of the period covered by check. This put her on notice of the period covered by each
check.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment in the amount of $3,912.06 which occurred for the period July 7 to
August 30, 2008. The Board further finds that she was at fault in the creation of the
overpayment and thus not entitled to waiver of the recovery.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: September 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to review of those cases where
the Office seeks recovery from continuing compensation benefits under the Act. See Terry A. Keister, 56 ECAB
559 (2005); Albert Pineiro, 51 ECAB 310 (2000). As the Office instructed appellant to submit a check for the entire
amount to repay the overpayment, the Board lacks jurisdiction to review the recovery of the overpayment.

5

